Citation Nr: 0915652	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to June 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in May 2007 and 
again in February 2009.  In relevant part, in 2009 the Board 
remanded the matter for the scheduling of a videoconference 
hearing.  The hearing was scheduled to occur in April 2009, 
but by letter, via the attorney, the hearing request was 
withdrawn.  As such, no additional action in this regard is 
needed.  The issue on appeal has been returned for appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder 
was denied by the Board in June 2001.  

2.  The evidence received since the June 2001 Board decision 
is new, but does not raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for a low back disorder.  





CONCLUSIONS OF LAW

1.  The June 2001 Board denial is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2008).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations 

The RO's current denial in this case has been predicated upon 
the fact that new and material evidence has not been 
submitted to reopen the claim.  Therefore, any "new" 
evidence would have to contribute toward substantiating the 
contention that a low back disorder had its onset during 
service or was aggravated by service.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's request to reopen his claim was filed 
in 2002, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the June 2001 Board 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  If manifest to a compensable degree within a 
year after discharge from service, arthritis may be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).





Factual Background & Analysis

The RO first denied the Veteran's claim of service connection 
for low back disorder in rating decisions in 1950 and 1960.  
The denials were based upon the RO's finding that there was 
no evidence of a back disability in service or otherwise 
related to service.  The denials were affirmed by the Board 
in March 1961.  A subsequent Board decision in November 1961 
again affirmed the denial of service connection, on the basis 
that new and material evidence had not been submitted to 
reopen the claim.  Although the claim was reopened by the 
Board in June 2001, the denial of service connection was 
confirmed and continued.  

The Board's June 2001 decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 2002); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

Evidence before the Board in June 2001 included service 
treatment records (STRs), which show the Veteran was 
diagnosed as having possible moderate spondylolisthesis of 
undetermined cause in September 1944.  Hospital records dated 
a month later indicate that he injured his back lifting 
gasoline drums in July 1944 with pain thereafter.  X-rays 
were essentially normal except for possible low-grade 
degenerative changes in the left sacroiliac joint.  The 
diagnosis was acute, severe sprain of the lumbosacral joint.  
Further examination in October 1944 revealed minimal 
sacrolumbar disability, with some spasm, tenderness, and 
limited straight leg raising.  X-rays of the lumbosacral 
spine were unchanged.  It was noted that the findings 
previously described at the left sacroiliac joint were 
minimal and probably of no clinical significance.  X-rays of 
the lumbar spine in February 1945 were essentially normal 
with the exception of changes in the sacroiliac joint 
consistent with early arthritis.  

A March 1945 examination report revealed limited motion of 
the lumbar spine and on straight leg raising with pain.  The 
physician stated that the Veteran did not have any real 
findings of organic involvement of the low back or any 
findings suggesting a ruptured nucleus pulposus.  X-rays of 
the lumbar spine were normal.  A Certificate of Disability 
for Discharge stated that the Veteran was found unfit for 
military service because of severe conversion hysteria, in a 
previously unstable individual, precipitated by inability to 
adapt in the army.  The Veteran was considered incapacitated 
for military service because of constant complaints of back 
pain.

The post service evidentiary record consists of VA and 
private medical records which from 1946 to 1954 show repeated 
subjective complaints of back pain over the years without 
physical findings.  Also of record are documents associated 
with the Veteran's 1970 application for disability 
retirement, the transcript of his February 1981 Board 
hearing, and various written statements.  Of some 
significance is an August 1957 statement from a private 
physician noting the Veteran's complaints of lumbar pain and 
history of sprain in service.  The clinical impression was 
lumbar myositis and arthritis.  

The Veteran was hospitalized in 1968 with complaints 
including low back pain.  Physical findings were essentially 
unchanged, except for some straightening of the lumbosacral 
curvature.  X-rays in July 1968 were negative for bone or 
joint abnormalities in the lumbar spine.  The diagnosis was 
lumbosacral myositis.  Additional records from a second 
private physician dated between 1966 and 1969 similarly 
reflect the Veteran's complaints of low back pain as well as 
X-ray evidence of degenerative changes in the lumbar spine.  
The diagnosis was osteoarthritis of the lumbosacral spine 
with chronic myofascitis.  

During VA examination in September 1969, the Veteran 
complained of low back pain since an injury in service.  
Examination was normal except for limitation of motion in the 
back.  X-rays of the lumbar spine showed only minimal 
osteoarthritic changes.  The diagnosis was osteoarthritis of 
the lumbosacral spine consistent with age and use, 
symptomatic, chronic, and mild.  The results of subsequent VA 
examinations in December 1970, August 1974, and October 1980, 
were essentially unchanged except for some additional 
limitation of motion of the back.  X-rays of the lumbar spine 
showed reversed lordosis, minimal degenerative arthritis, and 
minimal narrowing at L3-4, L4-5, and L5-S1.  A May 1995 MRI 
report showed multilevel degenerative and stenotic changes in 
the lumbar spine.

The Veteran was afforded a VA orthopedic examination in 
October 1999.  The diagnosis was history of lumbar contusion 
versus lumbar strain and lumbar spondylosis with degenerative 
disc disease of the lumbar spine.  Based on the medical 
records reviewed and the history given by the Veteran, the 
examiner opined that the current lumbar spine difficulties 
were due to age-related degenerative changes caused by the 
totality of life's experiences and a variety of other 
factors, including occupation and genetic predisposition, and 
not related to the injury alluded to in the service treatment 
records.  The opinion was based on current medical literature 
suggesting that the evolution of degenerative disc disease in 
the lumbar spine was not related to any single event or 
issue.

Evidence received since the June 2001 Board decision consists 
of records of ongoing treatment of the Veteran's various 
medical conditions dated from 1969 to 2004.  These records 
are, in many cases, duplicates of records previously 
submitted to VA and, where they are not duplicates, relate 
only to the ongoing treatment of the Veteran's various 
current medical conditions.  The records do include MRI 
findings in November 2002 which show multilevel stenosis and 
small herniated nucleus pulposus at L5-S1.  A neurosurgery 
note provides a diagnosis of lumbar stenosis and spondylosis.  
The remaining records show continued evaluation and treatment 
for various lumbar spine complaints.  They do not otherwise 
show a nexus between any current low back disorder and 
service.  

This evidence, even though it is new, is not material, 
because it shows only continued post-service treatment and 
simply is not pertinent to the question of whether a low back 
disorder was incurred or aggravated during the Veteran's 
military service (the pivotal issue underlying the claim for 
service connection).  Thus, the newly received evidence does 
not relate to unestablished facts needed to substantiate the 
claim, and thereby it cannot raise a reasonable possibility 
of substantiating the claim.  

Additionally, the Veteran's assertions, without 
substantiating evidence, are insufficient to reopen the 
finally denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In letters dated in April 2002 and June 2002, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  These letters pre-dated the RO's July 2002 rating 
decision.  The letters also informed the Veteran of what 
constituted new and material evidence to reopen these 
previously denied, unappealed claim.  He was informed that 
new evidence is evidence that has not been previously 
considered, which is not cumulative or tends to reinforce a 
previously established point.  He was informed that material 
evidence must be relevant and when reviewed with all other 
evidence of record may warrant allowance of the claim.  The 
RO also sent him a letter in March 2006 informing him of the 
information required by Dingess, supra.  

However none of the letters meet the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
Veteran was not advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim for 
service connection.  Although he was not provided this more 
detailed notice in the aforementioned letters, he is found to 
have actual knowledge as to this point.  The Board notes a 
May 2002 statement by the Veteran seeking reconsideration of 
his previously denied claim and indicating that there was no 
additional evidence to submit in support of his claim.  In 
addition, the essential fairness of the adjudication process 
was not affected by this error, as the Veteran was clearly 
provided an explanation of the elements of new and material 
evidence as well as applicable regulations in the June 2007 
SOC, which readjudicated the claim, and provided a list of 
the evidence considered, a summary of adjudicative actions, 
included all pertinent laws and regulations, and articulated 
the explanation for the decision reached.  Thus, the purposes 
of the notice requirements have not been frustrated, and any 
error in failing to provide additional notice has not 
affected the essential fairness of the adjudication process 
because the Veteran had actual knowledge of what information 
and evidence is needed to establish his claim.  See Sanders, 
supra.  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Service and post-
service treatment reports are of record, and the RO obtained 
VA medical opinions where necessary.  Thus, it appears that 
all obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
claim to reopen entitlement to service connection for a low 
back disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


